IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-73,408-05



                 EX PARTE WILLIAM MICHAEL MASON, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
    IN CAUSE NO. 0620074-E IN THE 228TH JUDICIAL DISTRICT COURT
                           HARRIS COUNTY



       Per curiam.


                                           ORDER

       In March 1992, a jury found Applicant guilty of the offense of capital murder. See

T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory punishment

questions set out in Texas Code of Criminal Procedure Article 37.071, the trial court

sentenced Applicant to death.1 This Court affirmed Applicant’s conviction and sentence

on direct appeal. Mason v. State, 905 S.W.2d 570 (Tex. Crim. App. 1995). On March


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                       Mason - 2

20, 2013, this Court granted Applicant habeas relief in the form of a new punishment

trial. Ex parte Mason, No. AP-76,997 (Tex. Crim. App. Mar. 20, 2013) (not designated

for publication). The trial court held a new punishment trial in 2015. Based on the jury’s

answers to the statutory punishment questions set out in Article 37.0711, the trial court

again sentenced Applicant to death.

       On February 10, 2017, the State filed in this Court its brief on Applicant’s direct

appeal of the punishment retrial. Pursuant to Article 11.071 §§ 4(a) and (b), Applicant’s

initial application for a writ of habeas corpus after retrial was due to be filed in the trial

court on or before June 26, 2017, assuming a motion for extension was timely filed and

granted. See Art. 11.071 §§ 4(a) and (b).

       It has been three and a half years since the application was due in the trial court.

Further, it has come to this Court’s attention that, although a writ application was filed in

the trial court, it was filed on November 20, 2017–a date apparently outside of the time

allowed by Article 11.071. Accordingly, we order the trial court to determine within 15

days of the date of this order whether the writ application was timely filed. If the court

determines that the application was not timely filed, then the record should be forwarded

to this Court immediately for a determination under Article 11.071 § 4A. If it determines

that it was timely filed, then the court should resolve any remaining issues in the case

within 60 days from the date of this order. The clerk shall then immediately transmit the

complete writ record to this Court. Any extensions of time shall be requested by the trial
                                                                Mason - 3

judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish